0:1GML                                               09/27/2022


            IN THE SUPREME COURT OF THE STATE OF MONTANA
                                                                                          Case Number: DA 22-0237


                                        DA 22-0237
                                                                            r

 MATTHEW OLDS,
                                                                                SEP 2 7 2022
                                                                           Bowen GreuriVVUUC1
       Plaintiff, Appellee, and Cross-Appellant,                         Clerk of Supreme
                                                                                           Court
                                                                            State rtt Rektntana

       v.                                                            ORDER

 MARK HUELSKAMP,

       Defendant, Appellant, and Cross-Appellee.


       Plaintiff, Appellee, and Cross-Appellant Matthew Olds, through counsel, has
moved to stay this appeal and cross-appeal on the ground that he has unresolved motions
for attorney fees and for costs that remain pending in the District Court. Defendant,
Appellant, and Cross-Appellee Mark Huelskamp responds that he does not oppose a stay
under certain conditions, but he believes this Court should instead order Olds to withdraw
his Notice of Entry of Judgment in the District Court, and in turn allow Huelskamp to
withdraw his Notice of Appeal before this Court with leave to re-file once the District Court
matters are resolved.
       Olds points to M. R. Civ. P. 58(e) and a prior ruling of this Court to argue that we
should stay proceedings until the District Court rules on the outstanding motions. This
Court, however, revised Rule 58(e), effective January 1, 2022, to eliminate the suspension
of premature appeals. The case on which Olds relies was decided prior to that date. In the
Matter of the Montana Rules of Civil Procedure, No. AF 07-0157, Order (Mont. Oct. 12,
2021). We revised M. R. App. P. 4(5)(a) at the same time to specify:
      (iii) A notice of appeal filed prior to the district court's ruling on any
      necessary determination of the amount of costs and attorney fees awarded,
      or sanctions imposed, may be dismissed sua sponte and shall be dismissed
      upon the motion of any party. The district court is not deprived of
      jurisdiction to enter its order on a timely motion for attorney fees, costs, or
      sanctions by the premature filing of a notice of appeal, in accordance with
      Rule 58(e), M. R. Civ. P.
In the Matter of the Montana Rules ofAppellate Procedure, No. AF 07-0016, Order (Mont.
Oct. 12, 2021). These revisions were implemented in part to eliminate the administrative
difficulties posed by suspending premature appeals and to more clearly advise litigating
parties regarding the disposition of prematurely filed appeals. In the Matter of the Montana
Rules of Civil Procedure, No. AF 07-0157, Order (Mont. Aug. 4, 2021); In the Matter of
the Montana Rules of Appellate Procedure, No. AF 07-0016, Order (Mont. Aug. 4, 2021).
       Huelskamp points out that, under M. R. App. 4(5)(a)(i), a notice of entry of
judgment under M. R. Civ. P. 77(d) triggers the time for filing a notice of appeal. He
argues that he filed his notice when Olds refused to withdraw his premature notice of entry
of judgment. Rule 77(d) states that a party "shall" serve notice of entry of "judgment or
an order in an action in which an appearance has been made[.]" Olds served notice of entry
of the jury's verdict, which was neither an order nor the final judgment in the case. His
notice of entry of judgment was premature.
       That notwithstanding, the rules are clear that appeals should not proceed until all
issues in the case are resolved. As Rule 4(5)(a)(iii) provides, an appeal filed in this Court
prior to the district court's ruling on any necessary determination of costs and attorney fees
may be dismissed sua sponte and shall be dismissed upon the motion of any party. In the
present case, neither party disputes that the outstanding determinations are necessary.
       IT IS THEREFORE ORDERED that this appeal is DISMISSED WITHOUT
PREJUDICE.
       IT IS FURTHER ORDERED that this matter is REMANDED to the District Court.
       The Clerk is diEfted to provide copies of this Order to all counsel of record.
       Dated this Z--1" day of September, 2022.




                                              2
       JUL
    Justices
       14




3